Title: To Thomas Jefferson from Thomas Barclay, 17 May 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 17 May 1792. Since his last letter advices from Tangier and Mogadore of 13 and 23 Apr. indicate things continue quiet. Nothing of moment is expected to occur in Morocco till the fast of Ramadan is over. Then the succession struggle will be settled by battle or by division of the country. As soon as he was proclaimed Emperor in Tangier and Tetuan Solimon reduced customs duties by half, so that foreigners and natives pay a 5 and a 2 ½ p Cent duty respectively on the value of exports and imports. In the kingdom of Morocco Muley Ischem reduced the duty on exported mules from $10 to $8 and greatly lowered duties on wax, oil, and guns. He has also prohibited trade with Santa Cruz, opened a port at Safi, and received $35,000 from the merchants of Mogadore to be repaid from customs receipts.—A 14 May letter arrived here yesterday from Mr. Duff, the British consul at Cadiz, announcing that “‘One of our fishing Faluchas has been taken a few days ago by a Moorish Fallucca of two Masts. It was a Vessel bought by them of the Portuguese called here a Mystico.’”—If true, this is a matter of concern to other Christian powers as well, but he suspects the accuracy of the report because a merchant vessel passing through Rabat, Sallee, and Tangier between 8 and 13 May heard nothing of the incident. He concedes, however, the possibility that such a seizure could have been made by people from the kingdom of Fez “taking advantage of the state of the Country” or been authorized by Muley Suliman in reaction to “the Declaration of those who met at Fez.” This matter cannot be ignored “because I think a Moorish Felucca that would take a Spanish fishing Boat, prior to a declaration of hostilities from Solimon, would have Captured an American Merchant man if she had fallen in her way.”
         